Rao, Chief Judge:
The merchandise covered by the protest listed above consists of Porsche multipurpose internal-combustion engines of the carburetor type which were assessed with duty at the rate of 9 y2 per centum ad valorem under the provisions of paragraph 369 of the Tariff Act of 1930, as modified by Presidential Proclamation No. 3468, 97 Treas. Dec. 157, T.D. 55615, supplemented by Presidential Proclamation No. 3479, 97 Treas. Dec. 430, T.D. 55649, for other parts of automobiles, finished or unfinished, not specially provided for.
It is claimed in said protest that said merchandise is properly dutiable at the rate of 7% per centum ad valorem under the provisions of paragraph 353 or 372 of said tariff act, as modified by said Presidential proclamations, for internal-combustion engines of the carburetor type.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the court:
That the items marked “A” and initialed GHY (Commodity Specialist’s Initials) by Geo Yamauchi (Commodity Specialist’s Name) on the invoices covered by the protest enumerated above and assessed with duty at 9% per cent ad valorem under paragraph 369, as modified by T.D. 55615, and claimed dutiable at 7% per cent ad valorem under either paragraph 353 or 372, as modified by T.D. 55615 consists of *522Porsche multi-purpose internal combustion engine of the carburetor type, type 616/6, which type internal combustion engine is not dedicated to use on or with an automobile.
IT IS FURTHER STIPULATED AND AGREED that the protest enumerated above be submitted on this factual stipulation, the same being limited to the items marked “A” as aforesaid, and that the record heretofore be expunged.
Upon the agreed statement of facts, we hold the merchandise here in question, identified by invoice items marked and initialed as aforesaid, to be dutiable at the rate of 7% per centum ad valorem, as internal-combustion engines of the carburetor type, as provided in paragraph 353 or paragraph 372, as modified, sufra. The claim in the protest to that extent is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.